DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 01/25/2021 has been entered and is currently under consideration.  Claims 1-3 and 5-13 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 11 is being amended to correct an antecedent basis issue.

The application has been amended as follows: 

Claim 11:
The tire for a motorcycle according to claim 2, wherein
a thickness ratio tc/TO of the thickness tc of the sealant layer in the center region to the total average thickness TO is in a range from 0.5 to 0.8, and
a thickness ratio ts/TO of [[the]] a thickness ts of the sealant layer in the shoulder regions to the total average thickness TO is in a range from 0.5 to 0.8.
Allowable Subject Matter
Claim 1-3 and 5-13 allowed.
Regarding claim 1, the closest prior art of record Randall et al. (US 2020/0061945) hereinafter Randall teaches:
A tire (Fig 4: tire 11) comprising:
a tread portion (Fig 4: tread 21),
sidewall portions (side walls 19, 19’),
bead cores of bead portions (bead 15, 15’),
a carcass extending between the bead cores of the bead portions through the sidewall portions and the tread portion (carcass 13), and
an inner liner rubber layer being arranged inside the carcass and made of an air- impermeable rubber (Fig 4; air barrier 31; [0029-0056]), wherein
the tread portion is provided on an inner surface of the inner liner with a sealant layer for preventing puncture (sealant layer 33), and
in each half of a cross-sectional view of the tire, when the tread portion is virtually divided into a center region having a width Wc from a tire equator along the outer surface in a range of 35% to 45% of a tread developed half width TW between the tire equator and a tread edge, a shoulder region having a width Ws from the tread edge along the outer surface in a range of 15% to 25% of the tread developed half width TW, and a middle region between the center region and the shoulder region (Fig 4),
the sealant layer extends at least from one of the shoulder regions to the other one of the shoulder regions continuously without terminating (Fig 4).
Randall does not teach that the tire is for a motorcycle, a tread portion comprising an outer surface having a convex arc contour shape having a radius of curvature not more than 300 mm, a thickness tm of the sealant layer in each middle region is larger than a thickness tc of the sealant layer in the center region.
Yamigawa (JPH11320697 of record with reference to examiner provided machine translation) teaches the use of sealant layers in motorcycle tires, but does not teach the inner liner, radius of curvature of the tread portion, or the thickness of the sealant layer.
Ichiryu (JP 2015098201 with reference made to US English equivalent US 2016/0257171) teaches the radius of curvature of the motorcycle tread, but does not teach the inner liner or sealant layer.
The prior art of record does not teach a thickness tm of the sealant layer in each middle region is larger than a thickness tc of the sealant layer in the center region.  Therefore the prior art of record does not teach each and every limitation of the claim, and claim 1 is allowed.
Claims 2-3 and 5-13 are allowed due to dependence on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743